In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morino (2011/0090079) in view of either Frach (2008/0210178) or Girshovich (2009/0145239).
Morino (Figs. 4 and 5) shows;
1.    A safety system comprising:
      (a)    a rope or lanyard (70);
      (b)    a safety hook (72) attached to the rope or lanyard;
      (c)    a load detection sensor (at 720) mounted on to the safety hook, wherein the load detection sensor generates a load status signal: and
  (d)    a transmitter (at 7281a) arranged to receive the load status signal from the load detection sensor and to transmit the load status signal therefrom.

        Frach teaches that it is common to retrofit a load sensor (strain gauge) to a structure which prevent altering the structural integrity of the structure (note paragraph (0019).
       [0019] Particularly preferable is the embodiment in which the means for determining the weight comprise at least one strain gauge. Here, strain gauges are to be understood in particular to mean planar measurement value pickups or sensors which can be characterized by an electrical resistance. When said strain gauges undergo a deformation, this results in a change in their electrical resistance. Such strain gauges are used in order to measure shape changes (expansions/contractions) at the surface of components such as for example the support elements of the suspension device. Such strain gauges are often composed of a type of measuring lattice which is either composed of a thin resistance wire laid in a meandering fashion or etched out of a thin film of resistor material. The measuring lattice is often fastened to a thin plastic support and provided with electrical connections. The electrical resistors formed by the measuring lattice are subjected to mechanical loadings during use, which mechanical loadings change their level of resistance. If a strain gauge is expanded, its resistance often increases. The change in the resistance is generally measured by connecting said strain gauge into an electrical circuit (Wheatstone measuring bridge), and is considered for the quantitative assessment of the load-induced deformation. Such strain gauges are relatively cheap and of simple construction, so that they can be integrated into the suspension device outside the boiler without great technical It is thus for example possible for a characteristic number of the support elements to also be retrofitted with such strain gauges. 
      Girshovich teaches that it is common to retrofit a load sensor (strain gauge) to a structure which prevent altering the structural integrity of the structure (note para. (0004).
        [0004] Sometimes strain gauges are built into mechanical structures to allow continuous or periodic monitoring. Alternatively, strain gauges are retrofitted to structures by being adhered thereto for testing purposes. Sometimes, strain sensing probes are stuck onto the component to be monitored during a testing session and then removed for subsequent use elsewhere. 
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted/retrofitted the load sensor (strain gauge) of Morino to his hook structure, e.g. by adhering it to his hook, as taught by either Frach or Girshovich, since it would have provided the predictable results of mounting his load sensor to his hook structure without altering the integrity of the structure.

3.    The safety system of claim 2, wherein the notification is indicative that a load is undetected or a safety hook (72) is connected to a safety line.
4.    The safety system of claim 2, wherein the notification is indicative that a load greater than a predetermined threshold is detected or the safety hook (72) is disconnected.
6.    The safety system of claim 1, wherein the load detection sensor is a pressure sensor (strain gauge).
7.    The safety system of claim 1, further comprising:
warning means (at 212, 213) adapted to generate a visual notification, an audible notification, or a visual and an audible notification.
8.    The safety system according to claim 7, wherein the warning means comprises an LED light (see para. 0057).
9.     The safety system according to claim 1, further comprising: a beacon that includes processing means, a receiver and warning means (6, 210, 211).
        With respect to claim 5; and the provision a second of the lanyard, safety hook and the retrofitted load detection sensor of Morino (2011/0090079) as modified by either Frach (2008/0210178) or Girshovich, would have been considered obvious to one of ordinary skill in the art, at the time the invention was St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
5.   The safety system of claim 1, wherein the safety system comprises: two lanyards and two safety hooks, each of the safety hooks being attached to one of the two lanyards: and
     the load detection sensor comprises two load detection sensors, each of which is retrofit to each safety hook.
      Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive.
   With respect to applicant’s disagreement with the combination Morino (2011/0090079) in view of the teachings of either Frach (2008/0210178) or Girshovich (2009/0145239).
The examiner reiterates the rebuttal dated 8/21/20.
         Applicant further argues;

     With respect to applicant’s argument of long felt need.
     The examiner notes;
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).
     Furthermore;
The failure to solve a long-felt need may be due to factors such as lack of interest or lack of appreciation of an invention’s potential or marketability rather than want of technical know-how. Scully Signal Co. v. Electronics Corp. of America, 570 F.2d 355, 196 USPQ 657 (1st. Cir. 1977).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634